Citation Nr: 1014934	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  08-34 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.	Entitlement to service connection for a sinus condition, 
due to undiagnosed illness.

2.	Entitlement to an initial disability rating in excess of 
20 percent for lumbar strain.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel




INTRODUCTION

The Veteran had active service from June 1975 to December 
1975 and from March 2005 to July 2006.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2006 by the 
Department of Veterans Affairs (VA) Nashville,  Tennessee 
Regional Office (RO). 


FINDINGS OF FACT

1.	The evidence does not suggest that the Veteran has a sinus 
condition, claimed as due to undiagnosed illness, that is 
related to service.  

2.	The Veteran's service-connected low back disability is not 
manifested by favorable ankylosis, and is manifested by 
flexion motion limited to 60 degrees.
        

CONCLUSION OF LAW

1.	The criteria of service connection for a sinus condition, 
due to an undiagnosed illness, have not been met.  38 
U.S.C.A. §§ 1110, 1112, 1117, 1131 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.317 (2009).

2.	The criteria for a disability rating in excess of 20 
percent for the Veteran's service connected lumbar strain 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
or her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide and; 
(3) that the claimant is expected to provide. 

In July 2006 and February 2007 the agency of original 
jurisdiction (AOJ) provided the notices required by 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2009).  Specifically, the AOJ notified the Veteran of 
information and evidence necessary to substantiate the claims 
for service connection; information and evidence that VA 
would seek to provide; and information and evidence that the 
Veteran was expected to provide. 

The notice requirements described above apply to all five 
elements of a service connection claim: (1) veteran status; 
(2) existence of disability; (3) connection between service 
and the disability; (4) degree of disability; and (5) 
effective date of benefits where a claim is granted.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In a 
July 2006 and February 2007 letters, the Veteran was notified 
of the Dingess requirements. 

It is, therefore, the Board's conclusion that the Veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  In addition, the VA has also done everything 
reasonably possible to assist the Veteran with respect to his 
claim for benefits, such as obtaining medical records and 
providing VA examinations.  Consequently, the duty to notify 
and assist has been met.

Service Connection

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

The Veteran's service personnel records indicate he is a 
Persian Gulf veteran.  Service connection may be granted to a 
Persian Gulf Veteran for objective indications of chronic 
disability resulting from an illness or combination of 
illnesses, provided that such disability became manifest 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2011, and by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis, unless there is 
affirmative evidence that the undiagnosed illness was not 
incurred during Persian Gulf service, or resulted from the 
Veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

A qualifying chronic disability may also include a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. § 3.317(a)(2).  Such 
undiagnosed or medically unexplained chronic multisymptom 
illnesses can include symptoms or signs involving the upper 
respiratory system.  38 C.F.R. § 3.317(b)(2).  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained. 
38 C.F.R. § 3.317(a)(2)(ii).

The Veteran alleges that his sinus condition is due to an 
undiagnosed illness as a result of his military service in 
Iraq.  He stated that he never had problems with his sinus 
and headaches until he went overseas.  See Notice of 
Disagreement, dated December 2006.  It is noted that the 
Veteran has already been service connected for bronchitis and 
was denied service connection for headaches.  See Ratings 
Decision, dated October 2006.

The Veteran's service treatment records indicate that he 
complained of a sinus condition.  However, there is no 
diagnosis of a sinus disability shown in the records.  See 
service treatment records, March 2005 to June 2006.

The Veteran underwent a general VA examination in August 2006 
where he reported sinusitis and associated headaches while on 
active duty in Iraq and was placed on sick leave on two 
separate occasions.  He stated he was treated with cold packs 
and "ibuprofen, pseudofed, no antibiotics."  Upon physical 
examination the sinuses exhibited tenderness where frontal 
and ethmoid sinuses were affected.  An x-ray of the sinuses 
showed they were "well aerated and normal."  The Veteran 
was diagnosed with sinusitis, among other things.  See 
general VA examination, dated August 2006.

The Veteran was treated by a private medical doctor at First 
Care Medical Center where the Veteran reported a sinus 
problem.  He was diagnosed with bronchitis.  See First Care 
Medical Center, dated July 2006.

VA outpatient treatment records from September 2006 to 
January 2009 do not report any complaint or treatment for 
sinus problems and sinusitis is not listed under the 
Veteran's problem list.  See VA outpatient treatment records, 
dated September 2006 to January 2009.  An April 2008 VA 
examination noted the Veteran reported he had sinus infection 
in January 2008.  It also noted he was receiving treatment 
for allergic rhinitis, however, it did not report any sinus 
problems.  See VA examination, dated April 2008.

Private treatment records from Brownville Family Medicine 
also do not report any complaint or treatment for sinus 
problems.  See Brownville Family Medicine private treatment 
records, dated June 1997 to September 2008.

Finally, the Veteran underwent another VA examination in 
January 2009.  The records noted the Veteran's claimed 
episodes of sinusitis.  The Veteran was symptomatic of a 
chronic cough.  Sinusitis was not diagnosed, and the VA 
examiner noted that the Veteran's cough "could be 
multifactoral in that he is a cigarette smoker, also 
evidenced by ENT examination of apparent gastric reflux on 
specific medication, and in the past has related symptoms of 
post nasal drip and episodic sinusitis."  

After review of the record, the Board finds that service 
connection is not warranted.  It is noted that while 
sinusitis was diagnosed in August 2006, there were no 
objective symptoms identified (sinuses well aerated and 
normal on examination).  In any event, to the extent that the 
Veteran has sinusitis, presumptive service connection is not 
warranted under 38 C.F.R. § 3.317 because the sinus condition 
would be attributed to a known clinical diagnosis.  

To the extent that the Veteran does not have a diagnosed 
illness manifested by sinus symptoms (like sinusitis), the 
Board notes that the evidence does not demonstrate that the 
Veteran has signs or symptoms involving the upper respiratory 
system, to specifically include his sinuses.  Again, on 
examination in August 2006, his sinuses were clear, and only 
past symptoms of sinusitis were noted on examination in 
January 2009.  No specific current sinus symptoms were 
indicated.

To the extent that he has sinusitis (which is not conceded), 
the Board initially finds that service connection is not 
warranted based on the initial period of active service from 
June 1975 to December 1975.  The Veteran does not allege that 
sinusitis began prior to the second period of service when he 
served in Iraq, nor is there evidence that sinusitis is 
related to the first period of service. 

Finally, service connection is not warranted based on the 
second period of service from March 2005 to July 2006.  In 
this case, the competent evidence does not suggest that 
sinusitis was incurred during this period of service.  While 
the Veteran complained of a sinus problem during service, 
sinusitis was not diagnosed, and while diagnosed on 
examination of August 2006, no opinion was rendered regarding 
a link between the diagnosis and service.  

While the Veteran is competent to testify as to his symptoms 
of a sinus condition, he is not competent or qualified, as a 
layperson, to render a diagnosis or an opinion concerning 
medical causation.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Specifically, where the determinative issue is one of medical 
causation or a diagnosis, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu, supra.  

In sum, the Board finds that service connection is not 
warranted for the Veteran's sinusitis; thus, his claim must 
be denied.  


Initial Increased Rating

It is noted that service connection was established for 
lumbar strain by the RO in the currently appealed October 
2008 decision, based on the findings from a August 2006 VA 
examination report.  A 20 percent disability evaluation, 
effective July 6, 2006, was assigned based on a review of the 
relevant contemporaneous evidence of record.  The Veteran 
claims that a higher evaluation is warranted.

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § Part 4 (2008).  When rating a 
service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The Board will consider entitlement to staged 
ratings to compensate for times since filing the claim when 
the disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2008).

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based, as far as practically can be determined, on average 
impairment in earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R. Part 4 (2009).  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2009).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2009).  VA must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

A 20 percent disability rating is assigned for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; combined range of motion of 
the thoracolumbular spine not greater than 120 degrees; or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent 
evaluation is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  For VA 
compensation purposes, fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  38 C.F.R. § 4.71a.  38 C.F.R. § 4.71a, Diagnostic 
Code 5237 (2009) (the General Rating Formula for Diseases and 
Injuries of the Spine are used for conditions which result in 
symptoms such as pain (with or without radiation), stiffness, 
or aching of the area of the spine affected by residuals of 
injury or disease).  Any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be evaluated separately, under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5242, Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal ranges of motion for 
each component of spinal motion provided are the maximum that 
can be used for calculation of the combined range of motion.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242, Note 
(2).  

The Veteran underwent a VA spine examination in August 2006 
which reported his "active range of motion and passive range 
of motion forward flexion 0 degrees to 60 degrees, extension 
0 degrees to 30 degrees, left lateral flexion 0 degrees to 30 
degrees, right lateral flexion 0 degrees to 30 degrees, left 
lateral rotation 0 degrees to 30 degrees, right lateral 
rotation 0 degrees to 30 degrees."  There was no pain on 
motion and no additional symptoms on repetitive use.  The x-
ray of the lumbar since showed "mild disk space narrowing at 
L5-S1, otherwise no fracture or destructive lesions."  The 
Veteran was diagnosed with lumbar strain.  See VA spine 
examination, dated August 2006. 

The Veteran underwent another VA spine examination in April 
2008.  The physical examination determined the Veteran's 
range of motion of the lumbar spine was "0 degrees to 80 
degrees of forward flexion, 0 degrees to 20 degrees of 
extension, 0 degrees to 20 degrees of left lateral rotation, 
0 degrees to 20 degrees of right lateral rotation, 0 degrees 
to 20 degrees of left lateral bending, 0 degrees to 20 
degrees of right lateral bending."  The active and passive 
range of motion was the same and no change with repetition 
was noted.  There was pain with extremes of flexion and 
mildly tender to palpation over the lumbar spine but no 
crepitus or instability.  See VA spine examination, dated 
April 2008.

In addition, the Veteran reported he can walk a mile, does 
not use an assistive device, and does not have problems with 
daily living activities.  The Veteran is employed as a group 
leader in a welding department and has assistance with 
lifting, bending over, and carry heavy objects.  The Veteran 
reported wearing a brace when he is at work.  The Veteran 
denied any bowel or bladder dysfunction.  There were no 
reports of flare-ups, exacerbations or physician ordered bed 
rest.  The VA examiner stated that "it is conceivable that 
pain could further limit function as described particularly 
with repetition.  It is not feasible, however, to attempt to 
express any of this in terms of additional limitation of 
motion as these matters cannot be determined with any degree 
of medical certainty." Id. 

In January 2009, the Veteran underwent another VA spine 
examination.  Upon physical examination, the Veteran's 
"[f]orward flexion was 0 degrees to 60 degrees, extension 0 
degrees to 10 degrees, left lateral bending and right lateral 
bending 0 degrees to 30 degrees, left lateral rotation and 
right lateral rotation 0 degrees to 30 degrees."  There was 
mild tenderness to palpation in the midline and left 
paraspinous musculature in the lower lumbar spine and mild 
pain through "all arcs of motion" which was not affected by 
repetition.  The VA examiner stated, "[i]t is conceivable 
that pain could further limit function as described 
particularly after being on his feet all day.  It is not 
feasible, however, to attempt to express any of this in terms 
of additional limitation of motion as these matters cannot be 
determined with any degree of medical certainty."  
Furthermore, the Veteran's gait was normal and an x-ray of 
the thoracolumbar spine showed no significant boney 
abnormalities.  See VA spine examination, dated January 2009.

VA outpatient treatment records from September 2006 to 
January 2009 reported the  Veteran complained of back pain 
and received treatment but do not exhibit increased symptoms 
to meet the criteria for a higher rating.  

A higher rating is not warranted at any time during the 
pendency of the case under the General Rating Formula for 
Diseases and Injuries of the Spine.  The examinations 
indicate that the flexion motion of the Veteran's low back is 
limited to no less than 60 degrees, and certainly not limited 
to 30 degrees, as required for a 40 percent evaluation under 
the schedule.  

The Board has considered the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  However, in this case the Veteran is not service 
connected for intervertebral disc syndrome, nor is such 
impairment currently indicated by the competent medical 
evidence.  

The schedule also provides for a separate disability rating 
for any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5243, Note (1).  Neurologic abnormalities 
have not been indicated.  

The Board also finds that a disability rating higher than 
that already assigned, based on functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint is not warranted.  See 38 C.F.R. §§ 4.40, 4.45, 
and 4.59; DeLuca, 8 Vet. App. at 202.  Functional loss due to 
pain must be supported by pathology and shown through 
objective observation.  Johnston v. Brown, 10 Vet. App. at 
84-85.  In both the April 2008 and January 2009 VA 
examination reports, the examiner indicated that while it is 
possible pain could limit function, it could not be 
determined with certainty.  In addition, while the Veteran 
did complain of pain there was no evidence of flare-ups or 
abnormal gait.  Considering these effects, there is still no 
probative evidence that the lumbar strain is to such a degree 
to warrant an increased rating.  There are insufficient 
objective findings of deformity; incoordination; atrophy; and 
inflammation or swelling on use.  See 38 C.F.R. § 4.45.  

Additionally, in an exceptional case, a higher initial 
evaluation is available on an extraschedular basis.  In this 
case, however, there is no indication of record that the 
schedular criteria are inadequate to evaluate any of the 
disabilities at issue in this decision.  The Veteran does not 
allege, and the medical evidence does not establish, that any 
of these disabilities, alone, causes marked interference with 
the Veteran's employment, or necessitates frequent periods of 
hospitalization.  In light of the foregoing, the Board finds 
that the Veteran's claims for higher initial evaluations do 
not present such exceptional or unusual disability pictures 
as to apply the extraschedular standards.  The Board is 
therefore not required to remand any of these claims to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2008).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to service connection for sinusitis as due to 
undiagnosed illness is denied.

Entitlement to a disability rating in excess of 20 percent 
for lumbar strain (claimed as low back injury) is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


